Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Nelson on 5/4/2022.

The application has been amended as follows: 

	See attachment.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the cited prior art of record appear to teach or suggest at least the combination of recited features:
A method for writing to a cache comprising heterogeneous memory types, the method comprising:
maintaining, for a data element, a write access count that is incremented each time a data element is updated in a cache, the cache comprising a higher performance portion and a lower performance portion;
maintaining, for the data element, a read access count that is incremented each time a data element is read in the cache;
determining that the data element is also stored in the lower performance portion of the cache; and
in response to determining that the data element is stored in the lower performance portion, copying the write access count and read access count from the lower performance portion to the higher performance portion and removing the data element from the lower performance portion.
The closest prior art of record disclose:
Heterogeneous cache where data is placed in DRAM or Flash portion based on a write count [Sanvido, 0036], and general principles regarding cache degradation and suitability of data for cache based on read or write count [Sanvido, 0009, 0024, 0028].
Maintaining separate read and write counters and thresholds [Karamcheti, 0122-123], in order to distinguish between read-hot and write-hot data, and thereby avoid excess wear due to write-hot data by avoiding admitting evicted data from DRAM to the flash portion if the write count is above a threshold - instead bypassing the flash portion of the cache [Karamcheti, 0032-0033].
Maintaining an access count associated with access units in memory, in association with a virtual address, SCM address, and/or DRAM address [Pellegrini, Figs. 2-3].
Performing transfers between two memory regions on the basis of an access count such as a write count [Kwon, 0010].

Kwon US 2017/0270045 discloses a heterogeneous cache comprising VM 320 and NVM 310. Statistics regarding the write count of data stored in VM 320 are maintained together with the data element in VM 320 [Fig. 8A]. The counter may be maintained in VM 320 when the write count>TH2. Otherwise, the counter may be maintained in separate management unit 340.

However, none of the cited prior art of record appear to teach or suggest the combination of the above features.
	In particular, none of the cited prior art specifically disclose a heterogeneous cache, where upon writing a data element to the higher performance portion, the lower performance portion is searched for the data element, and upon determining the presence of the data element in the lower performance portion (and associated counters), copying the read and write counters to the higher performance portion from the lower performance portion and removing the data element from the lower performance portion.

	At best, the cited prior art establish that the skilled artisan would have been motivated to use a write counter to determine which portion of a heterogeneous cache to place a data element, as high write counts indicate (write-hot) data which could cause increased wear and shortened lifespan of one or more memory media used in the cache. Further, the skilled artisan would have been motivated to use a read counter to differentiate between data which is likely to provide a performance benefit if cached, and data less likely to provide such benefits, and to prefer data elements having high read counts (read-hot data). Such counters may be stored alongside mappings between a data element identifier (e.g. virtual address) and addresses to a higher performance memory (DRAM) and/or lower performance memory (SCM) [Pellegrini, Figs. 2-3].
	However, the cited prior art of record fails to disclose a heterogeneous cache where a data element to be written to the higher performance portion is determined to be present in the lower performance portion, where the associated read counters and write counters are also stored in the lower performance portion, and in response to the determination, these counters are copied to the higher performance portion from the lower performance portion, and the data element is removed from the lower performance portion.
	In contrast, the cited prior art which disclose storing such counters in a memory hierarchy or cache disclose storing the counters in a separate memory, rather than with the data element when it is in the low or high performance portion. See e.g. Kwon US 2017/0270045 [Fig. 4]; Olderdissen US 2019/037017.
In the case of Pellegrini US 2018/0336142, counters are stored with address mappings in the TLB and shadow table [0042], where the counters may be copied between the TLB and shadow table. However, the TLB and shadow table are not considered two parts of a cache comprising different memory types – see e.g. [Fig. 1].
In the case of Kwon, access counts are stored either in DRAM or cold data index management unit 340 [001-0052]. Unit 340 may store the write counter, but does not expressly store a read counter and further does not appear to be described as part of a lower performance portion of a cache comprising different types of memory, from which the counter is copied and from which a data element is removed – rather, the lower performance portion is the NVM, which is not disclosed as containing write counters. Kwon is also silent to a step of determining whether the data element is also stored in the lower performance portion of the cache upon a write.

Hence, the cited prior art fails to at least teach or suggest the combination of recited features, including determining a data element is present in the lower performance portion of a cache comprising different types of memory, and in response to a step of determining the data element is present in the lower performance portion, copying the counters from and removing the data element from the lower performance portion.
	Accordingly, claim 1 is allowed. Claims 2-20 recite similar subject matter and are allowed on similar grounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136